CORRECTED NOTICE OF ALLOWANCE
This notice supersedes the Notice of Allowance mailed on 22 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3-4, 7, 12, 17-26 and 29-30 are cancelled.
Claims 1-2, 5-6, 8-11, 13-16, 27 and 28 are allowed.

Information Disclosure Statement
	The information Disclosure Statement filed on 4 November 2018 was previously considered by the Examiner. However, upon further review the following deficiencies have been noted:
	1) Patent citation number 19 at page 3 lacks a name for the Patentee or Applicant of the cited document. This prior art document was previously reviewed and is not pertinent to patentability herein. See reasons for allowance below. This deficiency has been corrected.
2) The US Pre-Grant Application Publication number of cite 20 at page 3 is invalid. This document number does not exist. The Examiner was not able to correct this deficiency. This document is indicated with a strike through mark and has not been considered by the Examiner. 
An annotated and signed copy of the IDS is included with this Office Action.
	
Specification
The Amendment to the Specification filed on 3 January 2022 is acknowledged and accepted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-2, 5-6 and 8-9 are free of art under 35 USC 102 and 103 because the prior art in the field digestive care management systems does not teach or fairly suggest a system comprising a breath hydrogen or methane gas sensor, a fecal sample container with a fecal hydrogen or methane gas sensor, a processing unit configured to correlate changes in the exhaled hydrogen or methane level with the fecal off gassed methane or hydrogen level and, a heart rate monitor which communicates with the processing unit and provides heart rate data, wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data. The cited prior art to Bangera teaches a system for analyzing the microbial composition of the gastrointestinal tract by correlating breath gases and off gassed gases from fecal sample. While Bangera teaches that the system is configured to provide the user with interventions to improve a user’s microbiome, including suggestions to exercise regularly, Bangera does not teach a heart rate monitor that provides heart rate data to the system and Bangera does not teach that the interventions include a message to the user to stop and start exercising based on the heart rate data. While heart rate monitors configured to provide a message to a person to start or stop exercising are known in the art, there is no motivation to modify Bangera to include a heart rate monitor, configure the processor to receive heart rate data and, to configure the processor to generate a message for the user to stop and start exercising based on the heart rate data. The skilled artisan would recognize that in Bangera, the recommendations provided by the system are based on the user’s gastrointestinal tract microbial composition over time and not based on electrophysiological data such as heart rate.
(B) Claims 10, 11, 13-16, 27 and 28 are free of art under 35 USC 102 and 103 because the prior art in the field digestive improvement systems does not teach or fairly suggest a system comprising a fecal sampling kit that includes a fecal sample container, a delivery package and a fecal gas sensor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-6, 8-11, 13-16, 27 and 28 are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631       
                                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631